UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6873


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JEFF ALMOND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:06-cr-00184-D-1)


Submitted:   December 15, 2011            Decided:   January 5, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Jeff Almond, Appellant Pro Se.    William Ellis Boyle,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Jeff Almond appeals the district court’s order

granting in part his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).                  We have reviewed the record and

find   no     reversible       error.     We     therefore   affirm   the   district

court’s order. *            United States v. Almond, No. 5:06-cr-000184-D-1

(E.D.N.C. June 28, 2011).               See United States v. Dunphy, 551 F.3d

247,       251-52    (4th     Cir.)   (holding     that    § 3582(c)(2)     does   not

authorize sentence below minimum of amended Guidelines range),

cert. denied, 129 S. Ct. 2401 (2009); U.S. Sentencing Guidelines

Manual § 1B1.10(b)(2) (2011).                  We deny Almond’s request for a

recall of the mandate in his prior appeal challenging the denial

of   relief         under    28   U.S.C.A.     § 2255     (West   Supp.   2011).    We

dispense       with     oral      argument     because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




       *
       Our decision is without prejudice to Almond’s right to
seek a sentence reduction under Amendment 750 in a subsequent
§ 3582(c) motion).



                                             2